DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yagi et al (JP 2015105321).

Yagi teaches a polyamide 10T film both non-oriented and  stretched in both TD and MD directions (see 0034). 
The polyamide 10T is formed from terephthalic acid (TPA), 1,10-decanediamine (DDA), monocarboxylic acid  stearic acid (STA) at the presence of such  polymerization catalyst as sodium hypophosphite monohydrate (SHP) (see 0045).
The stearic acid can be equally replaced by benzoic acid (see 0017).
Thus, Yagi’s and Applicant polyamides have the same structure (see Specification , Manufacturing Example 2). 
Regarding claim 1, Yagi teaches the polyamide 10T stretched film of the present invention can have the heat shrinkage of MD and TD at 250 ° C of 2% or less, more preferably 1% or less (see 0039). 

Note that Yagi teaches both individual 10T polyamide and its mixture with crystalline polyamide (see Tables 1 and 2)
In reference to claims 2 and 4, Yagi teaches stretching ratio of 3.0 in both MD and TD direction., TD/MD stretching ration is equal to 1.0 (see 0050).
Regarding claim 3, Yagi teaches the ΔH of the film is preferably 40 J / g or more, and more preferably 40 to 80 J / g (see 0038)
In reference to claims 5 and 8, Yagi teaches heat treatment at 250 ° C for 5 minutes (see 0043) and
a relaxation treatment of 1 to 10% as needed while holding the film, and it is more preferable to carry out a relaxation treatment of 3 to 7%. By performing the relaxation treatment, the heat shrinkage rate can be reduced. 
Regarding claims  6, 7 and 9-10, Yagi teaches a film above can be used for electronic components, protective plates for display equipment and solar cell substrates (see 0040).

The reference fails to teach a claimed haze value of 14% or less and elongation of 70% or more.

However, since both Yagi and Applicant disclose the same film, obtained at the same conditions, their physical properties are inherently equal. 

Alternatively, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Yagi’s and Applicant’s films, since they obtained from the same polyamide at the same conditions. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765